     Case 1:15-cr-00045-NONE-BAM Document 255 Filed 10/21/20 Page 1 of 3

 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
 4    EMAIL: Anthony@capozzilawoffices.com
      www.capozzilawoffices.com
 5
 6    ATTORNEY FOR Defendant,
      PRAVEEN SINGH
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                              ******

12    UNITED STATES OF AMERICA,                        Case No.: 1:15-CR-00045-NONE-BAM
13                  Plaintiff,                         STIPULATION AND ORDER TO
14           v.                                        CONTINUE RESTITUTION AND
                                                       SENTENCING HEARINGS
15
16    JYOTESHNA KARAN and PRAVEEN                      Date: November 20, 2020
      SINGH,                                           Time: 8:30 a.m.
17              Defendants.                            Courtroom: 4
18
19    TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
20
21           IT IS HEREBY STIPULATED by and between the parties hereto through their respective
22    counsel as follows:
23           1.     Following the Defendants’ guilty pleas, by previous order, this matter was set for
24    evidentiary/restitution hearing on November 20, 2020, at 8:30 a.m. and sentencing hearing on
25    December 18, 2020, at 8:30 a.m.
26           2.     By this stipulation, the parties now move to continue the evidentiary/restitution
27    hearing to March 19, 2021, at 8:30 a.m. and the sentencing hearing to April 9, 2021, at 8:30
28    a.m. under local Code T4.


                                                     1
                   STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                    CASE NO.: 1:15-CR-00045-NONE-BAM
     Case 1:15-cr-00045-NONE-BAM Document 255 Filed 10/21/20 Page 2 of 3

 1          3.      The parties agree and stipulate, and request that the Court find the following:
 2                  a.      Counsel for Defendant Praveen Singh needs additional time to fulfill his
 3          obligations under the plea agreement.
 4                  b.      In addition to the public health concerns cited in General Order 611 and
 5          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly
 6          apt in this case because:
 7                          i.     The Defendants do not consent, at this time, to proceed using
 8                          videoconferencing (or telephone conferencing if videoconferencing is not
 9                          reasonably available) pursuant to General Order 614.
10                  c.      Based on the above-stated findings, the ends of justice served by
11          continuing the case as requested outweigh the interest of the public and the Defendants
12          in a trial within the original date prescribed by the Speedy Trial Act.
13                  d.      For the purpose of computing time under the Speedy trial Act, 18 U.S.C.
14          § 3161, et seq., within which trial must commence, the time period of November 20,
15          2020, to March 19, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
16          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
17          the Court at Defendants request on the basis of the Court’s finding that the ends of justice
18          served by taking such action outweigh the best interest of the public and the Defendants
19          in a speedy trial.
20
21    IT IS SO STIPULATED.
22                                              Respectfully submitted,
23     DATED:     October 20, 2020        By: /s/ Henry Z. Carbajal III
24                                            HENRY Z. CARBAJAL III
                                              Assistant United States Attorney
25
26
27     DATED:     October 20, 2020        By: /s/ Mark W. Coleman
                                              MARK W. COLEMAN
28                                            Attorney for Defendant JYOTESHNA KARAN


                                                    2
                  STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                   CASE NO.: 1:15-CR-00045-NONE-BAM
     Case 1:15-cr-00045-NONE-BAM Document 255 Filed 10/21/20 Page 3 of 3

 1
 2     DATED:      October 20, 2020        By: /s/ Anthony P. Capozzi
 3                                             ANTHONY P. CAPOZZI
                                               Attorney for Defendant PRAVEEN SINGH
 4
 5
 6                                                ORDER
 7
 8           GOOD CAUSE SHOWING, it is hereby ordered that the date of the restitution hearing
 9    of the defendants in the above-entitled case is continued from November 20, 2020, at 8:30 a.m.
10    to March 19, 2021, at 8:30 a.m. It is further ordered that the sentencing hearing currently set for
11    December 18, 2020, at 8:30 a.m. is continued to April 9, 2021, at 8:30 a.m.
12           IT IS SO ORDERED.
13
14    IT IS SO ORDERED.

15       Dated:     October 21, 2020
                                                         UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
                   STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                    CASE NO.: 1:15-CR-00045-NONE-BAM
